PER CURIAM.
This is an interlocutory appeal by the plaintiff, Tessie Czuchta, from an order of the trial court permitting Symetrics Engineering Corporation of Florida to intervene in a cause pending between the plaintiff and Merwin W. Williard and Evelyn Wil-liard, his wife, defendants. We have reviewed the order from which the appeal has been taken as well as the brief and appendix filed by the appellant (none of the other parties favored us with a brief). From our foregoing review we are unable to conclude that harmful error has been made to appear; therefore, the order appealed from is affirmed.
Affirmed.
McCAIN, REED, and OWEN, JJ., concur.